The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed 26 August 2022 has been reviewed, found acceptable and has replaced the original specification.
The disclosure is objected to because of the following informalities found in the substitute specification: Page 3, in paragraph [0012], second line therein, it is noted that --the detail description of the drawings-- should be inserted after “throughout” for an appropriate characterization. Page 10, in paragraph [0032], 5th, 8th, 10th lines therein; page 11, in paragraph [0037], 6th, 8th, 9th lines therein; page 14, in paragraph [0047], second line therein: note that --as depicted in Figure 1-- should be inserted after “115” (i.e. in paragraph [0032], 5th line therein; in paragraph [0037], 8th line therein; in paragraph [0047], second line therein), inserted after “145” (i.e. in paragraph [0032], 8th line therein; in paragraph [0037], 6th line therein), inserted after “125” (i.e. in paragraph [0032], 10th line therein) and inserted after “110” (i.e. in paragraph [0037], 9th line therein), respectively at these instances for appropriate characterizations consistent with the labeling in that drawing. Page 13, in paragraph [0048], third line therein, note that the recitation of “layers 415 coupled with a core 420” should be rewritten as -- layers 415 (Figures 4 and 6) coupled with a core 420 (Figure 4)-- for consistency with the labeling in those drawings. Page 14, in paragraph [0049], last line therein; page 14, in paragraph [0050], 4th line therein; page 15, in paragraph [0051], third line therein; page 16, in paragraph [0055], third line therein: note that --as depicted in Figure 3-- should be inserted after “330” (i.e. paragraph [0049]), inserted after “325” (i.e. paragraphs [0050] & [0051]) and inserted after “345” (i.e. paragraph [0055]), respectively at these instances for appropriate characterizations consistent with the labeling in that drawing. Page 16, in paragraph [0055], first line therein, note that --(Figure 4)-- should be inserted after “420” for consistency with the labeling in that drawing. Page 17, in paragraph [0059], third line therein, note that --as depicted in Figures 4-6-- should be inserted after “410” for an appropriate characterization consistent with the labeling in those drawings. Page 17, in paragraph [0061], 4th line therein and in paragraph [0062], second line therein, note that --as depicted in Figure 6-- should be inserted after “445” (i.e. paragraph [0061]) and inserted after “460” (i.e. paragraph [0062]), respectively at these instances for appropriate characterizations consistent with the labeling in that drawing. Page 17, in paragraph [0062], first line therein, it is noted that --(Figure 7)-- should be inserted after “520” for consistency with the labeling in that drawing. Page 18, in paragraph [0064], 4th, 5th lines therein, note that the reference labels “430 or 530” (i.e. 4th line therein) and “415 or 515” (i.e. 5th line therein) should be rewritten as --430 (Figure 5) or 530 (Figure 7)-- and --415 (Figure 5)  or 515 (Figure 7)--, respectively at these instances for consistency with the labeling in those drawings; last line therein, note that --as depicted in Figure 5-- should be inserted after “425” for an appropriate characterization consistent with the labeling in that drawing. Page 18, in paragraph [0065], third line therein, note that reference labels “325, 432, or 532” should be rewritten as --325 (Figure 3), 432 (Figure 5) or 532 (Figure 7)-- for consistency with the labeling in those drawings.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 8; 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al (of record) in view of Dogiamis et al (‘269). 
Cook et al (i.e. FIG. 2) discloses a semiconductor package, including a package substrate (i.e. 220) coupled with a die (i.e. high frequency circuitry 250) and the package substrate includes one or more layers (i.e. as evident from FIG. 2); a waveguide (i.e. DWG 200) is coupled to the first package substrate (220), as evident from FIG. 2; the waveguide including two or more layers (i.e. a core layer and a cladding layer, as evident from related FIG. 5) having different dielectric constants (e.g. see paragraph [0027]), such that the interface between the core and cladding layers functions as a singular waveguide channel permitting propagation of electromagnetic waves having a frequency greater than 30 GHz (e.g.100 GHz, as described in paragraph [0028]) along the waveguide. Regarding claims 3 & 4, as evident from related FIG. 15, two or more package substrates (e.g. nodes (1501, 1502) in related FIG. 15) each include a corresponding die (e.g. transceivers (1551, 1552) in related FIG. 15) that are interconnected by a waveguide (e.g. 1561) of the type described in earlier embodiments (e.g. such as in FIG. 5). Regarding claims 7 & 8, note that the waveguide (e.g. 200) includes a signal launcher (i.e. dipole antenna (222) in FIG. 2) that is capable of coupling electromagnetic waves between the waveguide (200) and the die (250). However, Cook et al does not disclose that the frequency of operation of the dielectric waveguide is configured for operation at greater than 300 GHz.
Dogiamis et al exemplarily discloses that a dielectric waveguide can be configured (i.e. by being dimensioned) for operation at frequencies of 30 GHz or higher. Alternatively, Dogiamis et al discloses that the dielectric waveguide can be configured or dimension for operations at frequencies up to 900 GHz. For example, see paragraph [0020].
Accordingly, it would have been obvious to have modified the dielectric waveguide in Cook et al to have operated at frequencies greater than 300 GHz, such as frequencies at about 900 GHz, such as exemplarily taught by Dogiamis et al. Such a modification would have been considered an obvious design consideration to scale up the frequency of operation of the dielectric waveguide from 30 GHz to higher frequencies (e.g. up to 900 GHz) based on designing the desired dimension of the dielectric waveguide to accommodate such a higher frequency, thereby suggesting the obviousness of such a modification. Regarding claim 13, note that as an obvious consequence of such a modification, the resultant combination would have been capable of operating as a computing device, such as exemplarily taught by FIG. 10 in Dogiamis et al.
Claims 1-5, 7, 8; 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al (of record) in view of Dogiamis et al (‘269). 
Bae et al (i.e. FIGS. 1A, 2) discloses a semiconductor package, including a package substrate (e.g. board 100a) coupled with a die (i.e. first chip 200a) and the package substrate includes one or more layers (i.e. as evident from FIG. 2); a waveguide (i.e. 300) is coupled to the first package substrate (100a), as evident from FIG. 1A; the waveguide including two or more layers (i.e. dielectric part (310) including a first dielectric part and a second dielectric part, as evident from related FIG. 3) having different dielectric constants or permittivites (e.g. see paragraph [0036]), such that the interface between the different dielectric parts functions as a singular waveguide channel permitting propagation of electromagnetic waves having a frequency greater than 30 GHz along the waveguide. Regarding claims 3 & 4, as evident from related FIG. 1A, two package substrates (e.g. boards (100a, 100b) in FIG. 1A) each include a corresponding die (e.g. first/second chips (200a, 200b) in FIG. 1A) that are interconnected by a waveguide (i.e. 300) of the type described in related FIG. 3. Regarding claim 5, note that FIG. 2 depicts the details of the board and die arrangement and includes an opening in the board that functions to provide alignment of the waveguide (300) with a radiating patch (i.e. 403) associated with the board and die arrangement. Regarding claims 7 & 8, note that the waveguide (300) includes a signal launcher (i.e. patch (403) in FIG. 2) that is capable of coupling electromagnetic waves between the waveguide (300) and the die (100a/100b). However, Bae et al does not disclose that the frequency of operation of the dielectric waveguide is configured for operation at greater than 300 GHz.
Dogiamis et al exemplarily discloses that a dielectric waveguide can be configured (i.e. by being dimensioned) for operation at frequencies of 30 GHz or higher. Alternatively, Dogiamis et al discloses that the dielectric waveguide can be configured or dimension for operations at frequencies up to 900 GHz. For example, see paragraph [0020].
Accordingly, it would have been obvious to have modified the dielectric waveguide in Bae et al to have operated at frequencies greater than 300 GHz, such as frequencies at about 900 GHz, such as exemplarily taught by Dogiamis et al. Such a modification would have been considered an obvious design consideration to scale up the frequency of operation of the dielectric waveguide from 30 GHz to higher frequencies (e.g. up to 900 GHz) based on designing the desired dimension of the dielectric waveguide to accommodate such a higher frequency, thereby suggesting the obviousness of such a modification. Regarding claim 13, note that as an obvious consequence of such a modification, the resultant combination would have been capable of operating as a computing device, such as exemplarily taught by FIG. 10 in Dogiamis et al.
Claims 1-4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Connor et al (of record) in view of Dogiamis et al (‘269). 
Connors et al (i.e. FIG. 1) discloses a semiconductor package, including a package substrate (i.e. multi-layer PCB 105) coupled with a die (e.g. processor 110A) and the package substrate includes one or more layers (i.e. dielectric layers 130); a waveguide (i.e. dielectric waveguide 140) is coupled to the first package substrate (105), as evident from FIG. 1; the waveguide including two or more layers (i.e. a core layer (205) and a cladding layer (210) as per claim 10, as evident from related FIG. 3) having different dielectric constants (e.g. see paragraph [0028]), such that the interface between the core and cladding layers functions as a singular waveguide channel permitting propagation of electromagnetic waves having a frequency greater than 30 GHz (e.g. between 30 to100 GHz, as described in paragraph [0040]) along the waveguide. Regarding claims 3, 4 & 9, as evident from FIG. 1, two package substrates each include a corresponding die (e.g. processors (110A, 110B) in FIG. 1) that are interconnected by the waveguide (140) as described with respect to related FIG. 3. Regarding claims 7 & 8, note that the waveguide (140) includes a signal launcher (i.e. center conductor 155) that is capable of coupling electromagnetic waves between the waveguide (140) and the die (110A/110B). Regarding claim 9, as described in paragraph [0027], the processors (110A/110B) and the PCB (105) can be configured as a computing device (i.e. a computing system). Regarding claim 11, as evident from related FIG. 3, it is noted that ground planes (135) function as metal cladding layers. Regarding claim 12, as evident from related FIGS. 12A to 12E, plural waveguide channels (i.e. plural waveguide paths (1215) in FIG. 12B) can be formed, such as to realize plural cores (i.e. 1220) adjacent claddings (i.e. 1205). However, Connor et al does not disclose that the frequency of operation of the dielectric waveguide is configured for operation at greater than 300 GHz.
Dogiamis et al exemplarily discloses that a dielectric waveguide can be configured (i.e. by being dimensioned) for operation at frequencies of 30 GHz or higher. Alternatively, Dogiamis et al discloses that the dielectric waveguide can be configured or dimension for operations at frequencies up to 900 GHz. For example, see paragraph [0020].
Accordingly, it would have been obvious to have modified the dielectric waveguide in Connor et al to have operated at frequencies greater than 300 GHz, such as frequencies at about 900 GHz, such as exemplarily taught by Dogiamis et al. Such a modification would have been considered an obvious design consideration to scale up the frequency of operation of the dielectric waveguide from 30 GHz to higher frequencies (e.g. up to 900 GHz) based on designing the desired dimension of the dielectric waveguide to accommodate such a higher frequency, thereby suggesting the obviousness of such a modification. Regarding claim 13, note that as an obvious consequence of such a modification, the resultant combination would have been capable of operating as a computing device, such as exemplarily taught by FIG. 10 in Dogiamis et al.
Applicant’s arguments with respect to claims 1-5, 7-12 have been considered but are moot in view of the new grounds of rejection.
Upon further consideration, it is noted that the previous indication of allowability for the subject matter in claim 13 has now been determined to have been premature. As indicated in the new grounds of rejection set forth above, the newly cited reference to Dogiamis et al (‘269) renders obvious operating frequencies of greater than 300 GHz for dielectric waveguides.
Note that outstanding informalities in the specification and the claims remain, as set forth by the above Office action. Accordingly, applicants’ are required to address the outstanding issues set forth above, in the next response.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-12; 14; 15-20 are allowable over the prior art of record, especially since none of the prior art of record teach and/or suggest: the use of adhesive to couple the waveguide to the package substrate, as recited in independent claims 9 & 14; and the steps employed in the method of forming the waveguide, as recited in independent claim 15.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee